Exhibit 10.26

 

CONSULTING AGREEMENT

 

In consideration and as a condition of Jorge Quiroz, an individual having an
address at [*] (the “Consultant”), providing consulting services to Solid
Biosciences Inc., a Delaware corporation (together with its affiliates, the
“Company”), having an address at 141 Portland Street, Fifth Floor, Cambridge, MA
02139, the Consultant hereby agrees with the Company as follows:

 

1.Relationship.  During the Term (as defined below), Consultant shall devote
reasonable time and efforts to the Company’s business, consistent with
Consultant’s other business responsibilities.  Consultant’s efforts on behalf of
the Company shall, accordingly, be on a part‑time basis. Consultant’s duties are
described in Exhibit A hereto and shall be performed on an as-needed basis, as
requested by the Company (the “Services”). Consultant represents that his
service as a consultant to the Company and Consultant’s performance of the
Services and all of the terms of this Agreement do not and will not violate any
other legal obligation or any agreement to which Consultant is or shall become a
party.  In performing the Services, Consultant shall comply, to the best of his
knowledge, with all business conduct, regulatory, ethical and health and safety
guidelines established by any governmental authority with respect to the
Company’s business.

2.Compensation.  Consultant shall invoice the Company monthly in arrears on the
basis of time dedicated to the Services, and such invoice shall include a
description of activities performed, including the date or dates of the
Services. The Company shall pay Consultant the consulting fees within thirty
(30) days after receipt of the applicable invoice.  The consulting fee will be
$500 per hour. Company shall reimburse Consultant for all reasonable travel and
out-of-pocket expenses incurred by Consultant in performing Services pursuant to
this Agreement that are preapproved by the Company in writing, upon submission
of appropriate supporting documentation.  Air travel of over five hours will be
reimbursed at business class rates, and all other air travel at economy
rates.  The Consultant must obtain prior written authorization from the Company
before booking such travel.

3.Work-Made-for Hire.

(a)All right, title and interest in any and all writings, ideas, inventions,
know-how, designs, improvements or other property created during Consultant’s
consulting relationship relating in any way to the assets, business or
operations of the Company, constituting copyrights, patents, trademarks, service
marks and related rights or other forms of proprietary rights or information
(regardless of whether any such copyrights, patents, trademarks and service
marks or other rights have or may be registered) that are created, adapted or
improved by Consultant (whether alone or in conjunction with any other person or
employee), and all material created during Consultant’s consulting relationship
that includes any of the foregoing (collectively, “Covered Material”), shall be
owned by the Company and to the extent that it includes copyrightable subject
matter, shall be deemed a work made for hire for the Company within the meaning
of the United States Copyright Act of 1976 and for all other purposes.  If any
Covered Material is deemed not to be work made for hire, such Covered Material
is hereby assigned by Consultant to the Company and Consultant shall not have or
claim to have, under this Agreement or otherwise, any right, title or interest
of any kind or nature whatsoever in such Covered Material. 

 

 

--------------------------------------------------------------------------------

- 2 -

 

 

(b)The Company shall have the right to apply for and obtain registrations in the
United States Copyright Office and the United States Patent and Trademark
Office, in its own or its designee’s name, of its rights in any or all of the
Covered Material.  If for any reason the rights in any Covered Material are
registered, or applied to be registered, in Consultant’s name, Consultant shall
assign in writing such application or registration to the Company and hereby
authorizes and appoints the Company its agent for the purpose of recording such
assignment.

(c)Whenever the Company shall so request, whether during or after Consultant’s
consulting relationship, Consultant shall execute, acknowledge and deliver all
applications, assignments or other instruments; make or cause to be made all
rightful oaths; testify in all legal proceedings; communicate all known facts
which relate to such works, copyrights, inventions, ideas, discoveries, designs
and improvements; perform all lawful acts and otherwise render all such
assistance as the Company may deem necessary to protect the Company’s interest
therein including any assistance which the Company shall deem necessary in
connection with any proceeding or litigation involving the same.  The Company
shall reimburse Consultant for all reasonable out-of-pocket costs (such as
travel, meals, and lodging), incurred by Consultant in rendering any such
assistance requested by the Company pursuant to this Section.

 

4.Nondisclosure.  Consultant shall not at any time, whether during or after the
termination of Consultant’s consulting relationship, regardless of the reason
for such termination, directly or indirectly reveal to any person or entity any
Confidential Information except to employees of the Company who need to know
such Confidential Information for the purposes of their employment, or as
otherwise authorized by the Company in writing.  For purposes of this Agreement,
the term “Confidential Information” means any and all information and derivative
information, in whatever form or medium, including oral information, concerning
or relating to the Company or information of any third party that the Company is
under an obligation to keep confidential or that is maintained by the Company as
confidential or proprietary, including, without limitation, intellectual
property of the Company, such as, but not limited to, patent applications,
copyrights, copyright applications, and trade secrets; information regarding or
resulting from research and development activities performed by or on behalf of
the Company and other projects (such as, but not limited to, preclinical and
clinical data, design details and specifications, engineering information, and
works in process); and business and financial information (such as, but not
limited to, current, future, and proposed products and services, financial
information and models, information relating to procurement requirements,
purchasing, manufacturing, investors, customer lists, customers, suppliers,
facilities, product plans, product ideas, business strategies, marketing or
business plans, financial or personnel matters, investors, employees, business
and contractual relationships, business forecasts, sales, strategies,
operations, policies, procedures, commercialization capabilities, and
information regarding third parties). Notwithstanding the foregoing,
Confidential Information does not include information that Consultant can
demonstrate: (a) is publicly known and generally available in the public domain
other than in consequence of improper action by any person; or (b) was acquired
by Consultant free and clear of any duty of confidentiality or restricted use
and without improper action by the transferor of such information or any other
person.  Consultant shall keep confidential all matters entrusted to Consultant
by or on behalf of the Company and shall not, directly or indirectly, for
himself or for any other person or entity, use or attempt to use any
Confidential Information except as may be required in the ordinary course of
performing Consultant’s duties as a consultant to the Company, and Consultant
shall not, directly or indirectly, use any Confidential Information in any
manner that may injure or

 

 

--------------------------------------------------------------------------------

- 3 -

 

 

cause loss or may be calculated to injure or cause loss to the Company, whether
directly or indirectly. Nothing in this Agreement prohibits Consultant from
reporting possible violations of federal or state law or regulations to any
governmental agency or entity or self-regulatory institution, including but not
limited to the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Department of Justice, the Securities and Exchange
Commission, Congress, and any Inspector General, or making other disclosures
that are protected under the whistleblower provisions of federal or state law or
regulation. Prior authorization of the Company shall not be required to make any
such reports or disclosures and Consultant is not required to notify the Company
that Consultant has made such reports or disclosures.

5.Company Property.  Consultant agrees that during Consultant’s consulting
relationship Consultant shall not make, use or permit to be used any Company
Property otherwise than for the benefit of the Company.  The term “Company
Property” shall include all Confidential Information; the Company’s records,
files and data; all Company computers, cellular telephones, personal digital
assistants, credit and/or calling cards, keys, access cards and the like; and
all other documentation or materials of any nature and in any form, whether
written, printed, electronic or in digital format or otherwise, relating to any
matter within the scope of the business of the Company or concerning any of its
dealings or affairs and any other Company property in Consultant’s possession,
custody or control.  Consultant further agrees that Consultant shall not, after
the termination of Consultant’s consulting relationship, regardless of the
reason for such termination, use or permit others to use any such Company
Property.  Consultant acknowledges and agrees that all Company Property shall be
and remain the sole and exclusive property of the Company.  Immediately upon the
termination of Consultant’s consulting relationship Consultant shall deliver all
Company Property in Consultant’s possession, and all copies thereof, to the
Company.

6.Term of Consulting Relationship.  The term of this Agreement shall be from
January 15, 2020 through July 15, 2020 (the “Term”).  Notwithstanding the
foregoing, either the Company or Consultant may terminate Consultant’s
consulting relationship and this Agreement at any time, for any or no reason, on
at least ten (10) days’ prior notice.

7.Independent Contractor.  Consultant is an independent contractor and not an
employee of the Company.  Consultant shall be responsible for all taxes arising
from compensation and other amounts paid under this Agreement.  Neither federal,
state or local income tax, nor payroll tax of any kind, shall be withheld or
paid by the Company on Consultant’s behalf.  Consultant will not be eligible
for, and shall not participate in, any employee pension, health, welfare, or
other fringe benefit plan of the Company.

8.Waiver; Amendments.  Any waiver by the Company of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach of such provision or any other provision hereof.  In addition, any
amendment to or modification of this Agreement or any waiver of any provision
hereof must be agreed to in writing by both parties.

9.Severability.  Consultant agrees that each provision and the subparts of each
provision herein shall be treated as separate and independent clauses, and the
unenforceability of any one clause shall in no way impair the enforceability of
any of the other clauses of the Agreement.   Moreover, if one or more of the
provisions contained in this Agreement shall for any

 

 

--------------------------------------------------------------------------------

- 4 -

 

 

reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable at law, such provision or provisions shall
be construed by the appropriate judicial body by limiting or reducing it or
them, so as to be enforceable to the maximum extent compatible with the
applicable law as it shall then appear.  Consultant hereby further agrees that
the language of all parts of this Agreement shall in all cases be construed as a
whole according to its fair meaning and not strictly for or against either of
the parties.

10.Survival. Consultant’s obligations under Section 3 through 10 of this
Agreement shall survive the termination of Consultant’s consulting relationship
regardless of the reason for or manner of such termination and shall be binding
upon Consultant’s successors, heirs, executors, administrators and legal
representatives.

11.Assignment.  The Company shall have the right to assign this Agreement to its
successors and assigns, and all covenants and agreements hereunder shall inure
to the benefit of and be enforceable by said successors or assigns.  Consultant
may not assign this Agreement.

12.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware and shall in all respects be
interpreted, enforced and governed under the internal and domestic laws of
Delaware, without giving effect to the principles of conflicts of laws of such
state.  The laws of the State of Delaware shall govern any claims or legal
actions by one party against the other arising out of the relationship between
the parties contemplated herein (whether or not arising under this Agreement).

13.Equity.     The section of each of Consultant’s Series D Common Unit
Restriction Agreements with the Company dated September 12, 2017 and December 7,
2017 (the “URA”), entitled “Forfeiture of Units”, is hereby amended to provide
that Consultant’s provision of Services pursuant to this Agreement shall be
deemed the equivalent of employment by the Company solely for purposes of the
URA.  For the avoidance of doubt, as provided by Section 2.58 of the Company’s
2018 Omnibus Incentive Plan, Consultant’s stock options with the Company shall
continue to vest so long as he provides Services to the Company pursuant to this
Agreement.

14.Entire Agreement.  This Agreement sets forth the complete, sole and entire
agreement between the parties with respect to the subject matter herein and
supersedes any and all other agreements, negotiations, discussions, proposals,
or understandings, whether oral or written, previously entered into, discussed
or considered by the parties; provided, however, the parties acknowledge that
the terms and conditions of the Employment Agreement, dated January 25, 2019, by
and between the Company and Consultant, and the Restrictive Covenant Agreement
(as defined in such Employment Agreement) survive, and shall not be impacted by
the terms and conditions of this Agreement.  

 

 

--------------------------------------------------------------------------------

- 5 -

 

 

IN WITNESS HEREOF, Consultant has executed this Agreement as of the date first
written below.  

 

 

 

 

 

By:

/s/ Jorge Quiroz

Jorge Quiroz

 

Date:

January 10, 2020

 

Accepted and agreed to as of
the date set forth above:

 

Solid Biosciences Inc.

 

By:

/s/ Ilan Ganot

 

Ilan Ganot, CEO

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Description of Services

 

Certain consulting and transition services as requested by the Company from time
to time.

 

 

 

 

 